IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSE BEZAREZ,                           §
                                        §   No. 277, 2014
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for New Castle County
                                        §   Cr. ID 0702002298
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: October 9, 2014
                           Decided: December 1, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices

                                      ORDER

      This 1st day of December 2014, after careful consideration of appellant’s

opening brief, the State’s motion to affirm, and the record, we find it manifest that the

Superior Court’s judgment should be affirmed on the basis of its well-reasoned

decision dated May 12, 2014. The Superior Court did not err in concluding that

appellant’s second motion for postconviction relief following his no contest plea was

procedurally barred and that appellant had failed to overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice